DETAILED ACTION
The present application, filed on or after March 16, 2013, is examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Comments on the Claims
Claims 6 and 10 require "calculating the leak rate of the leak through the weight, measured by the balance, of the sealed container when the detection valve is closed."  It is suggested that the word --through-- be replaced with --using--.
Claim Rejections - 35 U.S.C. § 112
The following are quotations of the first paragraph of 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112, respectively:
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 3, 4, and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the 
Claims 3 and 8 requires that the sealed container (reference item 7) be kept at constant pressure.  The claims are broadly written such that the sealed container can be at constant pressure throughout the leak test process.  The specification does not support this broad limitation.  Rather, the leak test for determining the leak rate through the "leak to be detected" (reference item 4) that is in fluid communication with the sealed container via a valve (reference item 5) requires:
(a) the valve be opened so that gas (air, for example, which is 21% oxygen, 79% nitrogen) from a storage tank (reference item 6) is directed to the sealed container (a latex container, typically known as a balloon) thus inflating the sealed container;
(b) closing the valve;
(c) increasing the pressure in the storage tank to a pressure higher than the pressure in the sealed container; and
(d) opening the valve causing gas to flow from the storage container, through the "leak to be detected", and into the sealed container.
	The above steps are described at least in embodiment 1.  At most embodiment 1 states that the pressure in the sealed container is "stabilized at 1 atmospheric pressure, namely 0.1 MPa" only after step (b), though the pressure will increase after (c).  The applicant is requested to ensure the scope of claims 3 and 8 are consistent with the written description. 
Allowable Subject Matter
Claims 1, 2, 5-7, 9, and are 10 allowed.  The following is a statement of reasons for the indication of allowable subject matter:  the prior art teach leak testing using pressure or vacuums, and monitoring the decay of such pressure or vacuum.   The prior art do not appear to teach determining a leak rate of a device known as a "leak to be detected" (shown as reference item 4) where a sealed container is placed on a weighing device (balance) and where the "leak to be detected" is between the sealed device/weighing device and a gas storage tank.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Rogers whose telephone number is (571) 272-2205.  The examiner can normally be reached on Monday through Friday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  The applicant is encouraged to schedule interviews using the USPTO's Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available only through Private PAIR.  For more information about the PAIR system go to https://ppair-my.uspto.gov/pair/PrivatePair. Contact the Electronic Business Center (EBC) toll-free at 866-217-9197 if there are questions on accessing Private PAIR.  If you need assistance 


/DAVID A. ROGERS/Primary Examiner, Art Unit 2856